Exhibit 10.76



 

 [amyrislogo.jpg]

 

 



September 18, 2017

 

Nicole Linda Kelsey

c/o Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, CA 94608

 

Dear Nicole:

 

 

This letter amends the offer letter between you and Amyris, Inc. (“Amyris”)
dated June 5, 2017 (the “Original Offer Letter”). The Original Offer Letter
shall be amended by amending and restating the section of the Original Offer
Letter entitled “Relocation” as follows (this “Amendment”):

 

Relocation

You will also receive a one-time signing bonus in the aggregate amount of
$178,976.25 which will be payable at the time you receive your first regular pay
check or as soon as practicable thereafter, taking into account Amyris’s
standard payroll timing and processes, in one or more installments. This entire
amount will be repayable by you to Amyris in full in the event you voluntarily
terminate your employment prior to the completion of one (1) year of service
with Amyris. This is taxable income. Amyris will provide up to 90 days of
interim housing for you and your family at Hyatt House in Emeryville, CA. Amyris
will reimburse for a rental car for up to 90 days.

 

Please confirm your acceptance of this Amendment by signing and returning the
enclosed copy of this letter.

 

  Sincerely,       /s/ Christine Ofori       Christine Ofori   Chief Human
Resources Officer

 





 

I HAVE READ AND ACCEPT THIS AMENDMENT:

 

 

/s/ Nicole Linda Kelsey   18 September , 2017   Nicole Linda Kelsey   Date  

 